

114 HR 6082 IH: Know Your Oil Act of 2016
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6082IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Huffman (for himself, Mr. Lowenthal, Mr. Tonko, Ms. Lee, Mr. Quigley, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy to issue regulations regarding disclosure of oil data, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Know Your Oil Act of 2016. 2.Oil data (a)RegulationsNot later than 1 year after the date of the enactment of this Act, the Secretary of Energy shall issue regulations to require companies that extract or refine oil to disclose field-level oil data, including—
 (1)greenhouse gas emissions during extraction, refining, and combustion; (2)nonproprietary practices and technologies that affect such emissions, including—
 (A)locations of oil fields; (B)flaring of natural gas associated with extraction and production;
 (C)venting of methane gas associated with extraction and production; (D)refinery processes and production practices;
 (E)supply chains, logistics, and methods of transport for products; and (F)production and reserve volumes of oil fields; and
 (3)standardized oil assays that are multi-cut with fixed temperatures and routinely collected to characterize each oil field resource.
 (b)ConsultationIn carrying out this Act, the Secretary shall consult with appropriate entities that are authorized to collect relevant information, including—
 (1)the Environmental Protection Agency; (2)the Department of the Interior;
 (3)the Securities and Exchange Commission; (4)the Department of Commerce, acting through the National Oceanic and Atmospheric Administration;(5)tribal governments; and (6)States, through—
 (A)the respective energy, oil, and gas resource agencies of each State; or (B)interstate compacts, including the Interstate Oil and Gas Compact Commission.
 (c)ReportingNot later than 1 year after the date the Secretary issues regulations under subsection (a), the Secretary shall publish and maintain thereafter the information gathered pursuant to this Act online as an open dataset.
			